IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40959
                        Conference Calendar
                         __________________


DONNY RAY SHAW,

                                      Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION

                                      Respondent-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:90-CV-312
                         - - - - - - - - - -
                            June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Donny Ray Shaw, (#397642), appeals the denial of his motion

construed by the district court as a motion for relief from

judgment pursuant to Fed. R. Civ. P. 60(b) in this habeas

proceeding under 28 U.S.C. § 2254.   Shaw did not appeal the

judgment denying habeas relief, but waited over three years to

file objections to the magistrate judge’s report.   Because Shaw


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40959
                                -2-

does not address on appeal the issue regarding the district

court's action in denying the Rule 60(b) motion, he has abandoned

the only issue on appeal before this court, and this court need

not address the issue.   Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Accordingly, Shaw's

appeal is DISMISSED AS FRIVOLOUS.   See 5th Cir. R. 42.2.

     We caution Shaw that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Shaw is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.